U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to BLUESKY SYSTEMS, CORP. (Exact name of small business issuer as specified in its charter) Pennsylvania 05-6141009 (State or other jurisdiction of (IRS Employer identification No.) incorporation or organization) 191 Chestnut Street, Springfield, MA. 01103 (Address of principal executive offices) (413) 734-3116 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of August 13, 2007: 15,793,933 INDEX TO FORM 10-QSB Page No. PART I Item 1. Consolidated financial statements Consolidated Balance Sheet - as of June 30, 2007 (Unaudited) 3 Consolidated Statements of Operations – Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) 4 Consolidated Statements of Cash Flows - Six Months Ended June 30, 2007 and 2006 (Unaudited) 5 Notes to Consolidated financial statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations 7-15 Item 3. Quantitative and Qualitative Disclosures on Market Risk 15 Item 4. Controls and Procedures 16 PART II Item 1. Legal Proceedings 16 Item 2. Changes in Securities 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 Table of Contents ITEM 1. BLUESKY SYSTEMS, CORP. Consolidated Balance Sheet At June 30, 2007 Assets: Current assets Cash $ 3,304 Accounts receivable 3,176 Total current assets 6,480 Fixed assets Property and equipment 161,513 Accumulated depreciation (23,559 ) Total fixed assets 137,954 Total assets $ 144,434 Liabilities and Stockholders' Deficit Current liabilities Accounts payable and other current liabilities $ 10,337 Current portion of mortgage payable 7,897 Total current liabilities 18,234 Long-term mortgage payable 165,952 Total liabilities 184,186 Stockholders' Deficit Common stock, (50,000,000 shares authorized, 15,793,933 shares issued and outstanding, par value $.001 per share) 15,794 Additional paid-in capital 265,350 Retained deficit (320,896 ) Total stockholders' deficit (39,752 ) Total liabilities and stockholders' deficit $ 144,434 The accompanying notes are an integral part of these financial statements 3 Table of Contents BLUESKY SYSTEMS, CORP. Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2007 and 2006 3 Months Ended 3 Months Ended 6 Months Ended 6 Months Ended 6/30/2007 6/30/2006 6/30/2007 6/30/2006 Rental income $ 6,850 $ 7,381 $ 14,275 $ 14,831 Total revenue 6,850 7,381 14,275 14,831 Selling, general and administrative expenses 8,231 4,502 15,674 12,164 Net ordinary loss (1,381 ) 2,879 (1,399 ) 2,667 Interest expense (3,066 ) (3,264 ) (6,066 ) (7,097 ) Net loss $ (4,447 ) $ (385 ) $ (7,465 ) $ (4,430 ) Net loss per share, basic and fully diluted $ * $ * $ * $ * Weighted Average Common Shares Outstanding 15,793,933 15,570,600 15,793,933 15,570,600 * Less than $.01 per share. The accompanying notes are an integral part of these financial statements 4 Table of Contents BLUESKY SYSTEMS, CORP. Consolidated Statement of Stockholders' Equity For the Six Months Ended June 30, 2007 Common Stock Additional (Par Value Common Paid in Retained $ .001 ) Shares Capital (Deficit) Balances, January 1, 2007 $ 15,794 15,793,933 $ 261,750 $ (313,431 ) Contribution of capital from majority shareholder $ - - $ 3,600 $ - Net loss for the period $ - - $ - $ (7,465 ) Balances, June 30, 2007 $ 15,794 15,793,933 $ 265,350 $ (320,896 ) The accompanying notes are an integral part of these financial statements 5 Table of Contents BLUESKY SYSTEMS, CORP. Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2007 6 Months Ended 6 Months Ended 6/30/2007 6/30/2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (7,465 ) $ (4,430 ) Adjustments to reconcile net (loss) to net cash provided by operating activities: Depreciation 4,622 9,528 (Increase) decrease in operating assets: Accounts receivable (1,909 ) (1,819 ) Increase (decrease) in operating liabilities: Accounts payable and other current liabilities 8,361 60 NET CASH PROVIDED BY OPERATING ACTIVITIES 3,609 3,339 CASH FLOWS FROM FINANCING ACTIVITIES: Contribution of capital from majority shareholder 3,600 - Principal repayments of long term debt (3,948 ) (3,377 ) NET CASH (USED IN) FINANCING ACTIVITIES (348 ) (3,377 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 3,261 (38 ) CASH AND CASH EQUIVALENTS: Beginning of period 43 1,895 End of period $ 3,304 $ 1,857 OTHER SUPPLEMENTAL CASH FLOW DISCLOSURES: Cash paid during the period for interest $ 6,066 $ 7,097 Cash paid during the period for income taxes $ - $ - The accompanying notes are an integral part of these financial statements 6 Table of Contents BLUESKY SYSTEMS, CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The consolidated financial statements of BlueSky Systems, Corp. (the "Company"), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these consolidated financial statements should only be read in conjunction with the consolidated financial statements and notes thereto included in our audited consolidated financial statements as included in our Form 10-KSB for the year ended December 31, 2006. Interim Financial Information The unaudited interim consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position, results of operations and cash flows as of (at) June 30, 2007, and 2006, have been included. Readers of these consolidated financial statements should note that the interim results for the six month period ended June 30, 2007 is not necessarily indicative of the results that may be expected for the fiscal year as a whole. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Background - BlueSky System, Corp. (“The Company”) was organized under the laws of the State of Pennsylvania in June 2004 as a C-Corporation.The Company owns one subsidiary, School Street Second Corp. (“The Subsidiary”).The purpose of the Subsidiary is to buy, sell, rent, and improve any and all aspects of real estate.The Subsidiary currently owns one building in Chicopee, Massachusetts. Basis of Presentation - The consolidated financial statements included herein include the amounts of BlueSky Systems, Corp. and its subsidiary prepared under the accrual basis of accounting. All material intercompany accounts and transactions have been eliminated. Management's Use of Estimates - The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. NOTE 3 –
